Title: [Diary entry: 21 February 1760]
From: Washington, George
To: 

Thursday Feby. 21. Finished landing the Corn, which held out only 1½ Bushells above measure. Paid the Skipper for the Freight. Visited at Mr. Clifton’s and rode over his Lands—but in an especial manner view’d that tract calld Brents, which wd. have pleas’d me exceedingly at the price he offerd it at viz. half a pistole an Acre provided Colo. Carlyle’s 300 Acres just below it coud be annexd at the same price and this but a few Months ago he offerd it at but now seeming to set a higher value upon it, and at the same time putting on an air of indifference inducd me to make Clifton another for his Land—namely £1700 Cury. for all his Lands in the Neck Including his own Plantn. &ca. which offer he readily accepted upon Condition of getting his wife to acknowledge her Right of Dower to it and of his success in this he was to inform me in a few days. A fresh So[uther]ly Wind blew the whole day and often Clouds towards Night. It threatned ⟨Rain very much.⟩